Exhibit 10.2

PERFORMANCE-BASED RSU AWARD NOTICE

to [Name]

Pursuant to the United Continental Holdings, Inc.

Performance-Based RSU Program

Relative Pre-tax Margin

Performance Period January 1, 20[    ] to December 31, 20[    ]

1. The Program. This document constitutes your formal Award Notice with respect
to an Award of RSUs as a Participant under the United Continental Holdings, Inc.
Performance-Based RSU Program (as amended from time to time, the “Program”)
adopted under the United Continental Holdings, Inc. 2008 Incentive Compensation
Plan (as amended from time to time, the “ICP”). This Award Notice evidences your
receipt of an award of RSUs under the Program with respect to the performance
period commencing on January 1, 20[    ] and ending on December 31, 20[    ]
(the “Performance Period”) and with respect to performance goals based on the
Company’s achievement of relative pre-tax margin performance. This Award is
subject to the terms of the Program and the ICP. The effective date of your
commencement in the Program with respect to this Award is [            ,
20    ].

2. Number of RSUs; Performance Target. The Compensation Committee of the Board
of Directors of the Company (the “Committee”) has established certain
performance goals for RSUs under the Program. The Committee has established the
following terms and performance goals with respect to your Award:

(a) RSUs. The number of RSUs subject to this Award as of the effective date of
grant is                     .

(a) Performance Target. Achievement of the Performance Target for the
Performance Period means that the Pre-tax Margin achieved by the Company with
respect to the Performance Period equals or exceeds the Entry Pre-tax Margin for
the Performance Period. The entry, target, and stretch levels are as follows:

 

  i. Entry Pre-tax Margin generally means [(A)] the percentage determined by
dividing the cumulative Pre-tax Income of all companies in the Industry Group
(currently [                    ]) for the Performance Period by all such
companies’ cumulative revenues over such period [(B) minus the percentage
determined by dividing the cumulative Pre-tax Income of the Industry Group for
calendar year                     by the cumulative revenues of the Industry
Group for such year1] (as more specifically defined in the Program, the
“Industry Pre-Tax Margin”) [[plus] [minus]         Basis Points];

 

1  Insert clause (B) if the Committee establishes the Pre-tax Margin goals for
the Performance Period with reference to relative change versus the Industry
Group.

 

1



--------------------------------------------------------------------------------

  ii. Target Pre-tax Margin is equal to             Pre-tax Margin plus         
Basis Points; and

 

  iii. Stretch Pre-tax Margin is equal to             Pre-tax Margin plus
         Basis Points.

If a Change of Control occurs during the Performance Period, then the Company’s
Pre-tax Margin for the Performance Period will be deemed to equal
            Pre-tax Margin.

3. Payout upon Achievement of Goal.

(a) Payment Amount. If the Pre-tax Margin for the Performance Period equals or
exceeds the Entry Pre-tax Margin for the Performance Period and you have
remained continuously employed by the Company or a subsidiary through the end of
the Performance Period, then the Payment Amount with respect to this Award will
be an amount equal to (i) the number of RSUs subject to your Award for the
Performance Period, multiplied by (ii) your Vested Percentage for the
Performance Period, multiplied by (iii) the Fair Market Value (which is the
average closing sales price over 20 consecutive Trading Days) of the Company’s
stock as of the Payment Computation Date for the Performance Period (which is
generally the last day of the Performance Period, subject to limited
exceptions). [Notwithstanding the foregoing, in no event will the payment under
the Program with respect to an RSU subject to this Award exceed an amount equal
to $        (the “Maximum Payment Amount”), which amount is subject to
adjustment as provided in the Program.]2

(b) Vested Percentage. Your Vested Percentage with respect to the Performance
Period will be determined in accordance with the following table [(straight line
interpolation will be used between levels)]:

 

Level of Pre-tax Margin Achieved

  

Vested Percentage

Entry        % (Entry Level RSU Percentage) Target        % (Target Level RSU
Percentage) Stretch (or higher)    100% (Stretch Level RSU Percentage)

4. Continuous Employment Required. Receipt of a Payment Amount is conditioned on
your continuous employment with the Company or its subsidiaries through the last
day of the Performance Period (with limited exceptions, as described in the
Program).

5. Pro-Rated Payment. Your Payment Amount may be prorated as provided in the
Program under certain circumstances.

6. Negative Discretion. In general, and subject to limited exceptions (as
described in the Program), the Committee will have the right to reduce or
eliminate the Payment Amount that would otherwise be payable for the Performance
Period if the Committee determines in its discretion that such reduction or
elimination is appropriate and in the best interest of the Company

 

2 

[The Maximum Payment Amount will be included if established by the Committee in
accordance with the terms of the Program at the time the Award is granted.]

 

2



--------------------------------------------------------------------------------

based on the Company’s unrestricted cash, cash equivalents, and short term
investments and cash readily accessible under the Company’s unused lines of
credit as of the end of the Performance Period; provided, however, that any such
reduction or elimination shall apply in a uniform and nondiscriminatory manner
to all Participants who are otherwise entitled to receive a Payment Amount with
respect to the Performance Period.

7. Program and ICP Control. Capitalized terms used in this Award Notice are
defined in the Program. The Program and the ICP are hereby incorporated into
this Award Notice by reference. All statements in this Award Notice are
qualified in their entirety by reference to the Program and the ICP. If you have
any questions, or wish to obtain a copy of the Program or the ICP, please
contact                     .

 

3